Earl Warren: Number 42, Willie B. Moore, Petitioner, versus State of Michigan. Mr. Culver.
William H. Culver: If the Court please. This is the case of Willie B. Moore who was sentenced on October 29th, 1938 to life imprisonment in the County of Kalamazoo, Michigan and the sentence was on -- after a plea of guilty to a charge of murder of a lady named Josie Zeedyke. Mr. Moore, in the 1940s, filed his own papers with the Circuit Court for the County of Kalamazoo. Sometime later, he was represented in escort in three separate hearings on a delayed motion for a new trial. After that, Mr. Moore was out of money.His father is a blind man. His mother is sick. The Circuit Court appointed me as the attorney for Mr. Moore to attempt the perfected field with the Supreme Court of the State of Michigan. Subsequently, the Supreme Court denied -- the delayed motion denied the -- granted the appeal but denied the delayed motion for the new trial in a 5-to-3 decision. And subsequently, this Court has appointed me to represent him at this time. Now, in arguing this case and looking into this case, we have one barrier which is difficult to overcome. That is before the De Meerleer case in our Circuit in Kalamazoo. There was no court reporter of any of the questioning or of any of the procedure that went on at the time of the -- what we call the arraignment, in finding out whether the man needed counsel, whether he could afford counsel. And I think that's been -- I haven't found that that is in question by the Court at any time but I wish it's pointed out to the Court since I submit that that makes the rate of the problem as to equality of the evidence which is brought before this Court. The evidence as to what happened at the arraignment is simply the testimony of two or three or four casual witnesses and Mr. (Inaudible) the lawyer who just happened to be in the court and Mr. Zeedyke, son of the murdered lady. And it raises a difficult problem on appeal which would never have occurred at this time.
Speaker: Is this a common thing and --
William H. Culver: It's no longer --
Speaker: (Voice Overlap) --
William H. Culver: It's no longer the rule in --
Speaker: One of the terms of this case is that there was nothing peculiar about the way this case (Voice Overlap) --
William H. Culver: There was nothing peculiar about this particular one. However --
Felix Frankfurter: What -- what was -- in this -- what is matter of record Mr. Culver?
William H. Culver: As far as the arraignment is concerned, it just says arraignment and plea.
Felix Frankfurter: I thought the -- there were some remarks of the judge.
William H. Culver: And subsequently, in the term -- after the plea, in the determination of the decree where there was first, second, third manslaughter there were questions of the doctor who have attended to --
Felix Frankfurter: No, not the doctor but the judge himself has presumptions that he put --
William H. Culver: Yes.
Felix Frankfurter: -- that was contemporaneous (Voice Overlap) --
William H. Culver: There are subsequent statements by the judge that he was (Voice Overlap) --
Felix Frankfurter: How come -- that's what I want to know. Wasn't it -- wasn't it contemporaneous?
William H. Culver: It was. Yes, sir.
Felix Frankfurter: Not --
William H. Culver: Subsequent to the plea.
Felix Frankfurter: Yes. What else -- that's the same or whatever it was. The next evidence whatever it is?
William H. Culver: Yes.
Felix Frankfurter: Not years after reconstruction, wasn't it?
William H. Culver: No.
Felix Frankfurter: That was a matter of record, was it not?
William H. Culver: That was -- in the -- it -- in that statement which is the standard form of -- we followed in our -- we followed in our County. However, subsequent evidence --
Felix Frankfurter: Well, you didn't have it in -- in the -- what do you call it?
Hugo L. Black: What's that?
Felix Frankfurter: De Meerleer case (Inaudible)
William H. Culver: De Meerleer.
Felix Frankfurter: De Meerleer. We didn't have that there.
William H. Culver: I don't believe so. Now --
Earl Warren: What did he say?
William H. Culver: He said that he had satisfied himself that the plea was freely and voluntarily made. And he also discussed the fact that this man has voluntarily or had -- had confessed the crime, this horrible crime which had been --
Felix Frankfurter: Why don't -- would you take two minutes to read it because --
William H. Culver: Sir?
Felix Frankfurter: I think there's some importance (Inaudible)
Speaker: (Inaudible)
William H. Culver: Yes, sir.
Speaker: (Inaudible)
William H. Culver: After the plea and the -- at the time of defense.
William J. Brennan, Jr.: Well, it seem Mr. Culver when I get (Inaudible), is there some special proceedings (Inaudible) following a plea in homicide cases?
William H. Culver: Yes, sir.
William J. Brennan, Jr.: And that is a proceeding with special (Inaudible)
William H. Culver: Yes.
William J. Brennan, Jr.: And in addition to that, the fact was for the judge to make a statement?
William H. Culver: Yes, sir.
William J. Brennan, Jr.: That's what happened (Inaudible) of the record?
William H. Culver: Yes, the judge said, "In my private interview with respondent, I assured him that he must not plead guilty unless he really is guilty; that he was not required to plead guilty; that he could have a trial by jury if he desired it. He assured me freely and voluntarily that he is guilty and that his one desire is to have it all over, to get to the institution to which he is to be committed, and to be under observation and to be examined.” That's on page 15 of the transcript of records.
Felix Frankfurter: What is -- what's the record of the witness who was identified as the father of Brown -- of Moore, I beg your pardon, who was identified as a father of Moore and he urged Moore not to plead or indicated at all.
William H. Culver: No. There was --
Felix Frankfurter: Was that -- was that the record of that made at that time?
William H. Culver: That, if -- if I understand, Mr. Justice, correctly, that was a record attempt to get into the record of prior conviction of Mr. Moore. Mr. Moore's father was not involved here at all. He was --
Felix Frankfurter: I know.
William H. Culver: He lost contact of his parents at all.
Felix Frankfurter: But I thought when this -- when -- was it Judge Weimer who --
William H. Culver: Judge Weimer.
Felix Frankfurter: -- who did this that before he sentenced him that when he was pleading guilty, there was a voice, spectator in the court who was after identified as the father. Did I get it all wrong? Is this imagining under my part? It must be.
William H. Culver: I believe that the record shows that the only time he did contact his parents was the half hour after he was sentenced and before he went to Jackson Prison. But there's no -- he didn't at any time speak with his parents. They may have been in the courtroom.
Felix Frankfurter: I don't want to waste your time. I'll find it (Inaudible)
William H. Culver: In attempting to break this down in a nice category to defies that sort of thing but we think that substantially it shows -- the record shows that the plea of guilty was gained by duress and coercion and that there was a failure to provide counsel in this particular case which should have been provided. And what shows the duress and coercion, first all, Mr. Moore at the time of -- of his plea, was 17 years old. He was a colored man. He's been in Michigan about 10 years. He had a seventh-grade education. He was -- and this is undisputed. He was arrested on the afternoon of October 26, Wednesday afternoon. He was questioned until about 2 to 3 o'clock the next morning. Questioned on the next day until about 8 or 9 at night, he was questioned until approximately 11 at night. He was questioned the next day and questioned there would be Friday until the afternoon.
Speaker: Is there any dispute about the length of the questioning?
William H. Culver: None, Your Honor.
Speaker: None.
William H. Culver: Now, in my brief I've stated that under McNabb, this might -- this would come under the -- the Due Process Clause on the limitation of federal rights. And I know that the Court has not so held. But I submit that in this particular case, in view of the other facts involved that it -- it does raise along with the other facts, a due process problem, and that is questioning the arraignment that is the original examination by Mr. Moore occurred after he had been questioned for approximately three days and our statute provides that most statutes do that you take the man before the nearest convenient examining magistrate as soon as you can do it. In this case, he was not taken before the magistrate.And he was a young man and fully educated and a literate. Now, what happened during this questioning? Here it seems to me is the important point. There is on the record the statement by the judge that he was satisfied that the plea was freely and involuntarily made and we don't question that the judge said that. But at that time, he didn't know what had happened. And we didn't know what had happened until at 1950 or 1951 when Sheriff Struble who was the sheriff at the time of Willie Moore's arraignment and arrest, when Sheriff Struble testified before the -- the Circuit Court. And when he was asked what did he say to Mr. Moore, to the 17-year-old fellow, he said, “It is my duty, and it is up to me to protect you, to use every effort at my command to protect you, but, I says, “the tension is high out there and I am just telling you what could happen if it was started by someone.” I don't know the language I used.” Then he goes on to say, “I don't know as I come out and said at any time for him to plead one way or another, but what I was putting over to him was the fact that if you are guilty and will be sent away, you might better be getting away before trouble, because I had had information that there were certain colored fellows, a group of them, that was going to interfere with me, and also that there was a bunch of Holland fellows going to meet me when I go to Jackson, they would meet me there at Galesburg there, and, therefore, when he was sentenced, I avoided the main route and went way through by Gull Lake and across over in the hills.” Now what you may say yourself well, that wouldn't seem to affect me. I wouldn't plead guilty to a crime just because the sheriff said that. But we contend that the effect on Mr. Moore was just as he said. “After the man tell me he couldn't protect me then there was nothing -- then there wasn't nothing I could do. I was mostly scared than anything else.”
Speaker: That testimony was before the Circuit Judge --
William H. Culver: Yes.
Speaker: -- and (Voice Overlap) --
William H. Culver: -- before Judge -- Judge Sweet on a delayed motion.
Charles E. Whittaker: This was 11 and a half years after dealing with the result.
William H. Culver: Yes, sir. Now, the delay was not the delay and the failure to have a record was not the failure of Mr. Moore. He was imprisoned and as I've indicated to you to have counsel, he had to have counsel appointed by the Circuit Court of County Kalamazoo. And during the time of his incarceration in this questioning, he was not allowed to permit his relatives or his friends and he did not in fact permit them or -- or contact them. And that also is undisputed. There is no question about that. And further, he was without counsel. And there is some evidence in this hearing that counsel was mentioned to him but it's undisputed of course that he was without the benefit of counsel. He was in an isolated cell. Its -- I see now in the brief first which was furnished to me by the people that they have pictures of the -- the prison showing that you couldn't get up, this particular spot. However, it's submitted that Mr. Moore has indicated the people that were there were brought up as visitors and that they pounded on the cell, on his cell that evening and they -- they threatened him and they shouted. And in particular, one said, “Well, let's get him now and I'll get it over with.” And that then is when this hammering started on the door up there. And I submit that that was occurring on until the fear in Mr. Moore from the time -- right onto to the time on Saturday morning when -- when he pleaded guilty and he was sent to prison. And further undisputed on the record, I submit are the -- that the prosecutor and members of the police promised him a shorter sentence if he should plead guilty. Now, next, and I think running into the same thing is and the same facts are applicable was the fact the counsel was not appointed. This is as capital offenses as -- as we have in Michigan. Obviously, we don't have a death sentence but we do have this murder in the first degree which is mandatory life and the man goes to prison for life, forever, there is no parole, no pardon, perhaps there's pardon but there's no parole. So this is a serious case. This is as serious as you can get. He was 17 years old. He had a seventh-grade education. There's a lot of evidence, a lot of testimony in the record that try to show that he was an experienced criminal and where -- where the evidence came that he had four or five difficulties with the -- with the police, I don't know. However, if -- if that's true, if that's what he told the judge, then they -- they were juvenile offenses and they were not record offenses. And the only offense which is shown in the record is the offense some two weeks before in Grand Rapids when he pleaded guilty to unlawfully driving away a car. And the evidence shows in that case that the contact between the Police Officer, Mr. Cole and -- was between him and (Inaudible) said he was the father of Willie Moore he was mixed up by that. It was between him and the mother and we just asked the mother, “Do you think you ought to have a lawyer for him?” And -- and apparently she said, “No.”
Speaker: Is there anything that indicates the reasons for the 10-year delay and in making this motion showing up this writ?
William H. Culver: No, I don't -- I don't believe so except for the fact that the appointment by the Court of -- of counsel, the fact that the boy did -- didn't have any money. He had no way of -- of having counsel, paying for counsel. And that would be the only reason.However, as the Court has decided in other cases a mere delay in bringing this type of thing is -- is not an important matter. And this man, as I say, his -- his father is blind, his mother is sick, he just didn't have money to bring. And I would like to -- to say -- go on to one this counsel question. First of all, is that the -- the people say, “Well, this isn't a complicated charge. Well, the man -- the man was charged with murder.” In Michigan, we have first degree murder, second degree murder, manslaughter, you can't get anymore -- you can't use one word and mean any more things than you can with that particular word. And I would like to call the Court's attention to the fact that this was a horrible crime. This was a rape of a 68-year-old woman, there was stabbing, there was murder, and I submit that in -- if this man was brought before our Circuit Court at this time, with facts of that type, a counsel would be appointed for him. And I would like also to --
Felix Frankfurter: Your statute now required that, doesn't it Mr. Culver?
William H. Culver: Yes, yes, sir. And subsequent to the De Meerleer case, our court rules immediately ordered that the man be notified. And our Circuit Judge has a regular form which he uses which informs the man, he reads it often and says “You're entitled to counsel,” and all those various things. All of those things have been changed since that time.
William J. Brennan, Jr.: Mr. Culver, this delayed motion for new trial, is that the style of some recognized form of motion or was it a post conviction proceeding at that time?
William H. Culver: Yes, sir. Under our statutes and our rules, you -- your period for appeal can be -- or -- for a motion for a new trial can be extended if you show the court that there are certain reasons why it wasn't done and -- and implicit in the granting of this delayed motion by our Circuit Judge is the fact that there were reasons.
William J. Brennan, Jr.: How long is that procedure been operating?
William H. Culver: It's been operative at least 10 years. It's been operative as far as the De Meerleer case was concerned and the Quicksall case, all of which cases were decided by this Court.
William J. Brennan, Jr.: Well, did they come operative after Moore was sentenced?
William H. Culver: I don't believe so.
William J. Brennan, Jr.: You think it was in effect at the time he was sentenced?
William H. Culver: I believe it was. I -- I would like to --
Earl Warren: Mr. Culver, before you get to the other phase, what is the record show about a lesser sentence if he pleaded? You made mention on that a moment ago. Is there -- is that a substantial point in the case?
William H. Culver: That if he --
Earl Warren: He pled guilty he will get a lesser sentence? Did he so testify?
William H. Culver: He so testified.
Earl Warren: Was it controverted?
William H. Culver: It was not controverted.
Earl Warren: Did he name the man who told him that?
William H. Culver: Yes, he said that the Chief of Police, Mr. Chapman, promised him a lesser sentence.
Earl Warren: Was Mr. Chapman living in available to the -- to the people at the time the hearing --
William H. Culver: Mr. Chapman, all I know, is from what Mr. Sykes who was the prosecutor at the time said Mr. Chapman was a judge and that was living in Florida at the time and --
Speaker: Page 35 of the record.
William H. Culver: I may -- I may have Struble and Chapman mixed up but as I recall Mr. Sykes, who adjourned the hearing so that he could get Mr. Chapman's testimony. And it was not brought --
Earl Warren: He did not brought.
William H. Culver: He was -- he didn't testify. Mr. Chapman didn't. I would like to point out that the Michigan Supreme Court, in this position, if you read the decision, you'll see the first three questions involved. I -- I pray that this Court does not decide the case on those -- on that basis. First is, they decided on whether or not this man was guilty or innocent. I was appointed by the Court not to determine a guilt or innocence of this man and this Court, I'm sure, is well aware that that's not the question here. The question is where -- was he granted his constitutional rights. The second thing which the Supreme Court said is that it's difficult to get evidence to have a trial after 17 years have elapsed. Again, I submit that's not relevant. And then finally, the -- the Court says we're worried about the possible consequences of returning to society, a person likely to increase the public burden of sex crimes. Again, I submit to the Court that that is the reason why this case is here. If this Court is so far away from -- quite a waste away from our tribunal and that is because of the fact that it should not be decided on that. It should be decided not on difficulty of proof or the burden on society but whether or not this man was granted his constitutional rights. And that -- the -- Mr. Shepherd who was a former -- former Solicitor General from Michigan was a little worried about this thing too and his response to our petition, he said it is the testimony of the former Sheriff that troubles somewhat for a word unqualified or if it showed beyond doubt that this officer, that is Sheriff Struble, by threats of my violence so and still the petitioner was here that he was induced to confess and plead guilty. The position of the State might prove untenable. Now, he did not admit error there, he just -- and -- and he wanted this to come before this Court, as I understand it, to see whether it was shown that the threats of my violence, the statements to this man were sufficient.
Speaker: What was that you are reading from, Mr. Culver?
William H. Culver: That's the response of the State of Michigan in -- on -- to our application for writ of certiorari to the Supreme Court of the State Michigan and it's filed in the files and records of this case. Again, I -- I wish to thank very much for the opportunity to appear here and to represent Mr. Moore.
Earl Warren: Mr. Torina, Mr. Solicitor General.
Samuel J. Torina: Thank you, Your Honor. May it please the Court, Mr. Justice Warren. I regret to announce that Mr. Shepherd, my predecessor retired this June, after many long years before this Court. He was paying many tributes when he retired. But I think the one that he cherished most was the one that you paid him last year in the Butler case where you expressed your appreciation of his candor before this Court. I hope that when I retire, and I will have earned the same accolade from this Court because I really feel that these quick justice cases are the kind that disturbed everybody. You have a young man here, 17 years old. He pleads guilty to under a very serious crime. He's not represented by an attorney. I started to say without benefit of attorney but that's my view upon waiting. But anyhow, he's not represented by an attorney. And it causes all of us a lot of concern. I was concerned about it when I got the record. And I started very carefully. I even went to Kalamazoo to look at the jail and I included the picture of the jail here for that reason. I wanted you to see what type of jail this man was confined in by the time he entered his plea. And if you will notice, it's a rather massive pile of brick and marble. It was built in 1937 on WPA funds partly and is used as a federal jail also. And the cells, the solitary cell which is referred here is not a solitary cell alone. It's solitary in the sense that it's all to this side but there is a door, an iron door that leads to it. And then there is another door outside that's made of iron. And when I saw this cell, it was brightly lit up, you could see into it and there was an intoxicated man who had been confined there. That's the kind of a cell that is. So when they speak about solitary cell here, they don't -- it doesn't mean solitary in the sense of putting some man down the hole. I also talked with Judge Fox. I want to make sure that when he took the statement from Moore in this case, I want to see what type of a man he was. Well, he's an able and respected judge there in Kalamazoo. He was the assistant prosecutor who took the statement -- the statement here. And I asked him when he took the statement just what he thought on Willie Moore's condition. And he said he thought the plea was free and voluntarily. He had no worries about it. He was still convinced of that. I talked to Mr. (Inaudible) who is still down there and to several other people. Well, after I saw that, I decided that we would oppose this motion and do the best we can here. Now, I'm glad of one thing. We will not have, I hope any more of Willie Moore case in Michigan. We have revised our court rules and our statutes since that time. Under the De Meerleer case within a month later, we revised our proceedings there, our court rules which hand of course substantial in our State. And that provided that when a man pleads guilty or offers to plead guilty, the court before accepting the plea has to advise him of his right to counsel and right to a jury trial. And then if -- if the man advised the court, he is unable to afford counsel then the court will appoint one. We've even gone so far now and I think further in most States, we've tried to find the suggestions made by this Court. We allow a man to request an attorney at a preliminary examination now. I know that statute was just passed three months ago. I've had a little trouble interpreting who the presiding judge would appoint. I have to interpret that but there is no question now if a man comes at a preliminary examination in our State and request an attorney it will -- he will be appointed one. So we will not handle that State. We -- our State does not believe in depriving anybody of his rights. I've been through the -- this procedure under Rule of 35-A many times in my job as an assistant prosecutor in Wayne County. I know the exact procedure when the man said he wants to plead guilty, the judge stops the proceeding and says, "Do you want an attorney to represent you?" And if he said, "Yes." And he appoints an attorney for him. And the record is made of a whole proceeding. If a man pleads guilty, he's asked to plead guilty freely and voluntarily, he's asked if he's guilty. He's pleading guilty because he is guilty. He's asked of any threats or violence has been used on him. So we don't have that situation anymore. Thank the Lord. And I hope we'll never have another one like this one.
Earl Warren: We'll --
Samuel J. Torina: But --
Earl Warren: -- we'll recess now.
Samuel J. Torina: All right, Your Honor. Tomorrow morning. Thank you.